Order entered May 8, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-01369-CV

                           IN THE INTEREST OF M.K.M., A CHILD

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-12692

                                             ORDER
        As directed to do so by our April 22, 2019 order, court reporter Elizabeth Neve Griffin

has filed a supplemental reporter’s record of hearings in this cause held May 29, 2018 and

September 20, 2018. She has also filed written verification that a hearing held October 9, 2018

was not recorded.

        The reporter’s record of the trial and the clerk’s record having previously been filed, it

appears the record is now complete. Accordingly, we ORDER appellant to file his brief within

thirty days of the date of this order.

                                                        /s/   KEN MOLBERG
                                                              JUSTICE